Citation Nr: 1702935	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-20 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for recurrent sinusitis with allergic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to March 1986 and February 1987 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for sleep apnea and headaches have been raised by the record in a June 2013 statement from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial evaluation in excess of 10 percent for recurrent sinusitis with allergic rhinitis.  Having carefully reviewed the evidence of record, the Board finds that remand is necessary.

VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Here, the evidence suggests that the Veteran's sinusitis with allergic rhinitis disorder has worsened since the last VA examination in December 2010.  The Veteran reported in correspondence dated in June 2013 that he now has polyps, which warrants the assignment of a 30 percent disability evaluation.

As the evidence suggests worsened symptoms and a material change of condition, remand for a new VA examination is required

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for his sinus disability.  After obtaining any necessary authorization, an appropriate number of attempts must be made to obtain copies of any identified treatment which have not been previously secured.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The AOJ should also obtain the Veteran's treatment records from Drs. Obert and Ponder as identified in the June 2013 correspondence from the Veteran, and any outstanding records of VA medical treatment.  All efforts to obtain these records should be documented in the claims folder.

2.  Thereafter, the Veteran should be scheduled for a VA examination the sinuses using the appropriate Disability Benefits Questionnaire (DBQ) (Sinusitis, Rhinitis, and Other Conditions of the Nose, Throat, Larynx, and Pharynx).  The claims file must be reviewed and noted in the report.  All symptoms should be reported in detail along with all findings related to service-connected recurrent sinusitis with allergic rhinitis.  The examiner should indicate whether there is objective evidence of polyps with greater than 50 percent obstruction of nasal passage on both sides or polyps with complete obstruction on one side.

3.  Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





